Citation Nr: 1752341	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before the undersigned at a Travel Board hearing in March 2014, and a transcript of the hearing is associated with the claims-file.

In September 2016, the Board issued a decision that denied entitlement to a rating in excess of 50 percent for bilateral hearing loss disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a Memorandum Decision that vacated ("set aside") the September 2016 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  The appeal has now returned to the Board for further appellate review.

The Board notes that the Veteran submitted an executed VA Form 21-22 with a letter explaining his appointment of a new representative in this matter.  The Veteran's current representative is accordingly listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Court's Memorandum Decision discusses that "remand is warranted with respect to the private ENT [Ear Nose and Throat specialist]'s opinion and other examinations," explaining that "the Board erred regarding the 2013 audiological examination from the private ENT."  The Court found that "[a]though the Board relied on the audiological results from the 2013 examination, the Board noted that it was 'unclear' whether the examiner used the Maryland CNC test.  The Board failed to address whether the 2013 examination required clarification or why the matter was not sent back for clarification."  The Court cited Savage v. Shinseki, 24 Vet. App. 259, 269 (2010) (holding that the Board had a duty to clarify whether private audiological examinations used the Maryland CNC test).  The Court also notes that "[a]lthough [the Veteran] attaches to his reply brief a treatment note from the ENT that a 2015 test was administered using the Maryland CNC test, this document does not speak to the 2013 testing."  The Court found that "the Board's failure to determine which test was used impaired its assessment of the proper disability rating under §§ 4.85 and 4.86."

The Board observes, in passing at this time, that the now-vacated September 2016 Board decision may have accidentally misstated the correct numeric designation of the indicated hearing impairment for the left ear in the hypothetical application of the May 2013 private audiological testing report.  The September 2016 Board decision's hypothetical analysis (assuming that the word recognition scores in the report were based upon Maryland CNC testing, for the sake of assessing the evidence in the light most favorable to the Veteran) stated the May 2013 test results yielded level IX hearing impairment for the right ear and level VIII hearing impairment for the left ear, using 38 C.F.R. § 4.85.  Upon re-review of that information, the Board observes that the May 2013 private report's findings for the left ear hearing acuity and word recognition may (assuming, arguendo, that the data is based upon the use of the qualifying Maryland CNC testing) correspond to level IX hearing impairment in the left ear.  Combined with the right ear level IX hearing impairment, level IX hearing impairment for the left ear would yield a 60 percent rating using 38 C.F.R. § 4.85, Table VII.

Accordingly, an increased rating (in excess of 50 percent) may be supported by the May 2013 private report if it were to be determined that the May 2013 report's word recognition scores represent Maryland CNC testing qualifying for consideration for VA rating purposes.

Therefore, with the Veteran's assistance, the private clinician should be contacted in order to clarify whether the Maryland CNC speech discrimination test was used in the May 2013 hearing assessment.

Additionally, the Veteran has recently submitted new pertinent evidence in October 2017, including a new "2017 Audiogram" from "Memphis Hearing Aid & Audiological Services," and also a June 2017 VA audiological Disability Benefits Questionnaire completed by a VA examiner.  Accompanying this new pertinent evidence, the Veteran submitted a signed statement expressly instructing: "Please remand (send back) my case to the AOJ for review of this additional evidence that I am submitting in my appeal."  The AOJ shall have the opportunity to consider this new evidence and the entire record in readjudicating the appeal during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his hearing loss disability on appeal.  (The AOJ should note that the Veteran has submitted documentation showing that he underwent pertinent VA audiological examination at least as recently as June 6, 2017, and also a private audiological evaluation from "Memphis Hearing Aid & Audiological Services" during the year 2017.)  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After obtaining any necessary identifying information and authorization from the Veteran, the AOJ should contact "Ear, Nose and Throat Consultants of North Mississippi" and request that they identify which speech discrimination test was utilized during the examination of the Veteran conducted on May 6, 2013.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

